Citation Nr: 1002029	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-09 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for residuals of left 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel 





INTRODUCTION

The Veteran had active service from October 1968 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision mailed in January 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which in relevant part denied service 
connection for PTSD and left eye injury.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent medical evidence does not demonstrate any 
current residual disability due to an in-service left eye 
injury.  


CONCLUSION OF LAW

A residuals of left eye injury disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran seeks service connection for his left eye injury, 
incurred in 1969.  See Claim; May 2006 statement.

A review of service treatment records finds the Veteran 
sought medical treatment in October 1969 after having been 
attacked and beaten.  After being initially released, he 
returned complaining of loss of vision in his left eye.  The 
impression was contusion of the left eye secondary to 
hyphema.  He was admitted to hospital for bed rest and 
binocular patches.  After 5 days the Veteran was discharged, 
in good condition, and placed on a temporary profile, 
limiting duties that required vigorous physical activity.  In 
December 1969 the Veteran sought follow-up treatment.  The 
examiner noted the history of a traumatic hyphema of a month 
ago.  The impression was of vitreous hemorrhage with retinal 
edema - clearing.  The Veteran returned in January 1970.  The 
examiner noted the vitreous had cleared in the left eye.  The 
examiner also noted peripheral retinal degenerative changes, 
"etiology unknown."  Though the Veteran returned in March 
1970, no impression was listed in the report and there were 
no additional requests for treatment.  The October 1970 
Report of Medical Examination, for the purpose of separation, 
indicated his eyes were found to be clinically normal.  In 
the notes section, the Veteran signed a statement indicating 
his physical condition had not changed since his last 
physical examination and that his condition was excellent.     

The record contains no private treatment records and the 
Veteran did not claim he sought private treatment.  VA 
treatment records in the claims file begin in March 2003.  

In November 2003 the Veteran was afforded a fee-based VA eye 
examination.  He reported that since the October 1969 
incident, he could not blink his left eye.  Upon objective 
examination, with each pupil dilated, the examiner found 
keratoconus was not present; his visual acuity needed 
correction and was to 20/25 for both eyes, there was no 
diplopia, and visual field examination was within normal 
limits.  The Veteran's diabetes mellitus without retinopathy 
was noted.  The examiner gave the diagnosis of normal eye 
examination.  The examiner noted the complaint the Veteran 
could not "wink" his left eye; however the examiner noted 
he found no neurological problems (all cranial nerves 
intact).  In January 2004 the Veteran underwent a diabetic 
eye screening and the complaint of blurred vision was noted.  
The examiner found his eye external to be normal; extra 
ocular muscles were full, confrontational visual fields were 
full; slit lamp examination yielded normal results, and the 
impression was of no diabetic retinopathy, though the 
examiner noted refractive error and elevated IOP (intraocular 
pressure).  The funduscope examination of the retina was also 
normal.    

In July 2006 the Veteran had an eye consultation as a follow-
up to the January 2004 evaluation.  The examiner again noted 
refractive error, as well as early cataracts, and still no 
retinopathy.

In October 2006 the Veteran was afforded another VA eye 
examination.  The claims file was reviewed and the traumatic 
injury in October 1969 was noted.  The Veteran's complaint 
was now that he would get a little bit of blurriness and 
dizziness in the left eye, two or three times a week.  After 
on objective examination, the examiner found no evidence of 
any residual eye disability resulting from a traumatic eye 
injury.

Based on the facts as detailed above, it is not disputed that 
the Veteran suffered an injury to his left eye in October 
1969.  However, any symptoms related to that incident have 
been shown to be acute and transitory, resolving without 
residual.  In so finding, the Board again notes that service 
records after January 1970 were entirely silent as to any 
left eye problems and his October 1970 separation examination 
was normal.  Moreover, the post-service evidence fails 
demonstrate any objective symptoms, diagnoses or residuals 
relating to any treatment of the left eye.  VA is not 
generally authorized to grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

The Board acknowledges that the Veteran is certainly 
competent to testify as to symptoms such as experiencing 
occasional blurriness in his left eye, which is non-medical 
in nature, however, he is not competent to render a medical 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis); Layno v. Brown, 6 Vet. App. 465 (1994).  

Additionally, even when considering the Veteran's symptoms, 
the Board finds that a lay person is not competent to offer 
an opinion on a matter clearly requiring medical expertise, 
such as opining that his occasional left eye blurriness is 
related to his in-service eye injury.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disability and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  The Veteran has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu.

Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the Board notes that in the October 1970 Report of 
Medical Examination indicated his eyes were clinically normal 
and the Veteran signed a statement that his health was 
excellent.  See also Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of the veteran 
if rebutted by the overall weight of the evidence).  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.  In 
this regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, no competent evidence of record causally relates 
any left eye disability to the in-service eye injury.  

The Board notes that neither VA eye examination reports 
(November 2003 and October 2006) concluded with any diagnosis 
of a disability for residuals of a left eye injury.  The 
October 2006 examiner clearly referred to the information 
contained in the Veteran's service treatment records for both 
the injury and treatment.  The October 2006 examination 
report is legally sufficient.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The Veteran's representative's observation in 
its January 2010 brief that the October 2006 examination 
lacked "scientific basis" provides no basis to order a new 
examination.

Overall, since no current left eye disability has been 
identified by a medical professional, much less attributed to 
the in-service left eye injury, the Veteran's claim must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The VCAA notice requirements have been satisfied by the 
September 2003 and April 2006 letters.  In both letters, the 
Veteran was informed of the evidence necessary to 
substantiate the claim for service connection.  The letters 
informed the Veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service.  

As to informing the Veteran of which information and evidence 
he may to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, an April 2006 letter to the 
Veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the Veteran has not been 
prejudiced, as the Veteran's pending claim is denied.  A 
statement of the case (SOC) was also issued to him in 
September 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA outpatient treatment records.  The 
Veteran did not identify any private medical treatment 
records.  The Veteran was also afforded VA examinations in 
November 2003 and October 2006 in connection with his left 
eye claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the residuals of left eye injury 
claim.  The evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for residuals of left eye injury is 
denied.


REMAND

The Board notes throughout the record RO staff recognized the 
absence of the Veteran's PTSD treatment records from the Vet 
Center, Laredo, Texas.  See August 2008 RO memo; September 
2006 Request for Records.  In March 2009, the Veteran 
submitted another PTSD questionnaire regarding his stressors 
in service.  Affixed to that questionnaire was another signed 
and dated release (VA 21-4142) by the Veteran for his Vet 
Center PTSD treatment records.  There is no indication in the 
record that this release was forwarded to that facility to 
obtain the records.  Yet, the September 2009 supplemental 
statement of the case noted that the Vet Center, Laredo, 
Texas, had not responded to the RO's 2006 attempts to obtain 
his treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's VA Form 21-4142, 
signed in February 2009, to the Vet 
Center, Laredo, Texas, for the Veteran's 
PTSD treatment records, which he 
identified as dated 2003 to 2006.  If the 
AMC/RO is unable to obtain these records, 
inform the Veteran so that he may obtain 
and submit them.  

2.  Obtain any VA treatment records 
regarding the Veteran's mental health 
treatment from the Laredo, Texas, VA 
medical facility dated after August 2007 
to present and add them to the claims 
file.

3.  After completion of the above, the RO 
should readjudicate the remaining issue on 
appeal.  If the claim remains denied, the 
RO should issue the Veteran and his 
representative a supplemental statement of 
the case and afford the Veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


